UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6877



DONALD CORNELIUS JACKSON,

                                               Petitioner - Appellant,

          versus


GENE M. JOHNSON,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-05-282-JBF)


Submitted:   August 17, 2005                 Decided:   August 29, 2005


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald Cornelius Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Donald Cornelius Jackson, a state prisoner, seeks to

appeal the district court’s order denying relief on his motion

filed under 28 U.S.C. § 2254 (2000).         An appeal may not be taken

from the final order in a § 2254 proceeding unless a circuit

justice or judge issues a certificate of appealability.         28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies   this    standard   by

demonstrating that reasonable jurists would find both that the

district   court’s   assessment   of   his   constitutional    claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.        See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Jackson

has not made the requisite showing.            Accordingly, we deny a

certificate of appealability and dismiss the appeal.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                DISMISSED


                                  - 2 -